IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

KENNETH NEAL WALKER

            VS.                                      CAUSE NUMBER PD-1429-14

THE STATE OF TEXAS

                                            ORDER

       The above styled and numbered cause is before this Court in Cause No. 241-0592-12

from the 241ST District Court of Smith County.

       The Court is of the opinion the following exhibit should be inspected:

               1. State’s Exhibit:   25 (a CD)



 Pursuant to Tex. R. App. 34.6(g)(2), the District Clerk of Smith County is ordered to file these

exhibits with the Clerk of this Court on or before the 23rd day of March, 2016.

       IT IS SO ORDERED THIS THE 10th DAY OF MARCH, 2016



                                         PER CURIAM

EN BANC

DO NOT PUBLISH